Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Non-Art Rejection
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 34-47 are rejected under the judicially created doctrine of double patenting as being unpatentable over prior U.S. Patent No. 9,596,156.
	Although the conflicting claims are not identical, they are not patentable distinct from each other because the patent claims comprise all limitations required in the present claims. The present claims are merely broader in scope than that of the patent claims.

4.	Claims 34-47 are also rejected under the judicially created doctrine of double patenting as being unpatentable over prior U.S. Patent No. 10,541,896.
	Although the conflicting claims are not identical, they are not patentable distinct from each other because the patent claims comprise all limitations required in the present claims. The present claims are merely broader in scope than that of the patent claims.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

6.	Claims 34-47 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	The following language lacks proper antecedent basis:
	In claim 34, line 2, “the device”.
	In claim 34, line 12, “the network-enabled device”.


Art Rejections
7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

8.	Claims 34-47 are rejected under 35 U.S.C. 103(a) as being unpatentable over Melpignano et al, U.S. pat. Appl. Pub. No. 2006/0084417, in view of Sinha, U.S. pat. Appl. Pub. No. 2010/0246416 and Singh, U.S. pat. Appl. Pub. No. 2013/0122910.

a) providing a plurality of network connectivity interfaces on one or more components in a client device, wherein at least two network connectivity interfaces use different connectivity technologies (see pars 0033-0034); 
b) using a programmable processor programmed to perform a first network connectivity test using first network connectivity interface  to verify end-to-end connectivity between the client device and a first server 12 through IP address on another network (pars 0058-0060);
c) wherein the client device is preset with a default (preferred) network connectivity rule (see pars 0035-0036).
Melpignano does not teach performing a second connectivity test for each of the network connectivity interfaces. Sinha discloses a method for performing a known layer 3 connectivity test that includes an IP pinging (of a server) and a DNS test (see Sinha, pars 0007, 0046-0047).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Melpignano with Sinha teaching to perform the second DNS connectivity test for each network interface because it would have provided more comprehensive layer 3 connectivity test on the network interface to ensure a reliable network connection (see Sinha, par 0007).
	Melpignano also does not teach updating the default network connectivity rules with location specific rules after network access has been established using the default rule. Singh discloses a method for updating default network connectivity rules with location specific rules after network access has been established (see Singh, pars 0014). 

	Per claims 35-36, Melpignano teaches performing connectivity tests comprise running commands in OSI layer 3 via (application) layer 7 (see par 0088).
	Per claim 37, Melpignano teaches using an analyzer to analyze data connectivity for each access points (see par 0088).
	Per claims 38 and 45-46, Melpignano teaches providing cellular and non-cellular interfaces on the device (see par 0033).
	Per claims 39-40, Singh teaches establishing connectivity based on at least one criterion of location-based, time-based or bandwidth-based such as bandwidth of a network provider, cost to maintain connectivity and download rate of the network provider (see par 0014).
	Per claim 41, Melpignano teaches determining to maintain a connection is based on whether a response was received from one or more the connectivity tests (see par 0061).
	Per claim 42, Sinha teaches pinging the first server on the wired network connected to wireless network for connection testing, wherein the first server is known to the client device, i.e., server’s IP address is preload/saved on the device (see par 0007). 
Per claim 43, Singh teaches downloading connection preferences to the device for use to set priority of connection from different interfaces to different destination servers (see Singh, pars 0021-0022). 

	Per claim 47, Singh teaches that the connectivity rules vary by time and determine a network connectivity factor based upon time taken to receive data packets from the first server and another server (see Singh, pars 0014, 0025-0026).


Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Pappas, can be reached at 571-272-7646.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Viet D Vu/
Primary Examiner, Art Unit 2448
02/15/21